DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and thus all dependent claims, recite “ultralow-glossiness” and ultralow-temperature resistance” with respect to the composition and the modifier.  The term ultralow in this context is not an art recognized term and is generally relative.  The specification gives no guidance.  Turning to the examples, little guidance is given.  
With respect to the glossiness, the glossiness is highly dependent on the material it is applied to (e.g. gloss vs leather).   Since the material it is applied to is not claimed, it is impossible to determined what applicant is claiming.  Further, the examples show a glossiness from 82 to 1.1 depending on the compositions and material it is applied to.  
With respect to the temperature resistance, again it is not clear what test or what is meant by “ultralow”.  Is ultralow modifying the temperature (e.g. temperature of -40 oC) or is it modifying the resistance (e.g. an impact strength of 2.2 KJ/m2 or lower).  In either case, there is little guidance to what is intended by “ultralow” and how low is “ultralow”.  Further, the resistance is highly dependent on the test performed (e.g. dimensions of the molded article, notched or unnotched), which is not claimed.  If applicant is claiming that it is ultralow temperature (-40oC) as exemplified, it is unclear what resistance at such temperature is within the scope of the claims.  The examples show a resistance of 2.2 to 7.6 as -40 oC, however any material would show at least some resistance.  It is unclear above what threshold it would be within the claimed range especially since the examples show little (e.g. 2.2 KJ/m2) at -40 oC.
Similarly, “low temperature” flexibilizer is not clear in claim 4 and little guidance is given by what is intended by this component.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104592666 (herein Wen) in view of US 6,174,958 (herein Gutherberg).
In setting forth the instant rejection, a machine translation has been relied upon.
As to claim 1, Wen discloses a low-glossiness (with a gloss of e.g. 20, which is interpreted as ultralow), ASA resin composition, wherein the composition comprises the following components in parts by weight: See pages 1-2.
20 - 60 parts of an acrylonitrile-styrene-acrylate graft copolymer (model 960A, exemplified at 25 parts), See pages 1-2.
40-80 parts of an acrylonitrile-styrene copolymer (SAN, exemplified in 45 parts),
1-20 parts of modifiers (e.g. MS-NIP in 5 parts, BMAT in 1 part and BYK22366 in 1 part),  Note that MS-NIP is a heat resistance agent (for low temperature resistance), BMAT is a matting agent (for low gloss) and BYK22366 is a deodovization agent.  See page 2.
Wen is silent on the low temperature resistance and the processing aid.  
 Gutherberg discloses similar thermoplastic ASA compositions.  See abstract.  Gutherberg discloses that for improving impact strengths at low temperatures (exemplified as -40 oC), component E is added.  See col. 13, lines 10-22 and col. 2, lines 5-20.   Component E is present in 0.2 to 16 wt% (exemplified as 1.5).  See col. 8, line 65 through col. 9, line 48.  Specifically showing an improvement of 8 to 17 at a notched impact strength at -40oC (table 1), which is interpreted as ultralow temperature resistance.   Gutherberg also discloses that such compositions can comprise from 0.1 to 
Therefore, in light of the discussion above, it would have been obvious at the time the invention was filed to have modified the Wen composition with about 1.5 parts of a ultralow temperature modifier of Gutherberg to improve low temperature impact strength and a processing aid of Gutherberg to improve processing.  
Note that the presence of the low temperature additive and the low gloss additives in total read on a low gloss low temperature resistance modifier.
Further, with respect to the ultralow gloss, note that the matting agent of Wen is added to lower the gloss.  Therefore, one would have been motivated to add appropriate amount of matting agent to yield the appropriate matting (ultralow gloss) to the appropriate substrate as desired.
As to claim 3, Gutherberg teaches that the weight average molecular weight is 40,000 to 200,000 g/mol and an acrylonitrile content of 15 to 40 wt% (col. 8), exemplified as styrene acrylonitrile in 65/35 wt%.  
As to claims 9-10, Wren teaches forming the composition comprising mixing the components by weight, extruding via a twin screw extruder and granulating (pelletizing).  See examples and page 2.

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 104592666 (herein Wen) in view of US 6,174,958 (herein Gutherberg) and US 5,948,858 (herein Dorrestijn) as evidenced by US 2007/0129489 (herein Li).
As to claim 2, Wen exemplifies the acrylate rubber as 60%.  See examples teaching 960A ASA.
Royaltuf 960A (same commercial ASA polymer as Wen) has a rubber content of 60 weight percent and particle size of about 0.4 microns.  See paragraph 70 of Li.
Further, Gutherberg discloses that ASA graft copolymers should have a rubber phase with a particle diameter of 30 to 1000 nm (0.03 to 1 micron) and a rubber content of 20 to 80% in order to yield appropriate impact properties.  See col. 4 and col. 6 to col. 7.
Moreover, Dorrestjin teaches similar compositions comprising ASA resins.  See abstract, col. 3 and examples.  Dorrestijn discloses that the weight average molecular weight should be between 80,000 and 200,000 g/mol to yield a balance of flow and impact resistance.  See paragraph bridging col. 3 to 4.
In light of the discussion above, it would have been obvious to modify the composition of Wen with the appropriate ASA graft copolymer with an acrylate content of 20 to 80 wt% (e.g. 60 wt%) and a number average particle size of 0.3 to 1 micrometer (e.g. 0.4) as taught by Gutherberg and a weight average molecular weight of 80 to 200,00 g/mol as taught by Dorrestjin because one would have wanted to seek a balance of impact properties and flow taught as appropriate for similar compositions.  Moreover, with respect to the particle size and the weight percent of the rubber, Wen exemplifies a graft copolymer with these properties.  


Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340.  The examiner can normally be reached on M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MARK S KAUCHER/Primary Examiner, Art Unit 1764